Citation Nr: 1702762	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-40 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from March 1987 to March 1989 and from January 1995 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.   

In December 2011, July 2014, and March 2016, the Board remanded the issue remaining on appeal.


FINDING OF FACT

The Veteran does not have bilateral hearing loss disability which was manifest during service or within one year of service and/or is otherwise attributable to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in April and May 2008 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which collectively are adequate as the most recent May 2016 VA opinion in particular contains a description of the history of the disability at issue; documents and consider the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if manifested to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  

In hearing testimony and correspondence, the Veteran contends that he was exposed to acoustic trauma during service from military weaponry  The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  However, the STRs do not reveal hearing loss during service.  The Veteran was separated from service in July 1997.  On the separation examination, audiological evaluation revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
5
0
0
0
5

Thus, hearing loss under 38 C.F.R. § 3.385 was not shown.

Post-service, the Veteran has been afforded VA audiological examinations.  The initial examination was conducted in August 2008, over a decade after the Veteran left service.  At that time,  audiogram revealed that pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
40
40
45
LEFT
45
40
40
40
35

Speech recognition in the right ear was 76 and in the left ear was 72.  Thus, bilateral hearing loss per 38 C.F.R. § 3.385 was shown.  The diagnosis was mild to moderately-severe sensorineural hearing 1os for each ear.  The examiner provided an addendum opinion stating hearing loss was not a result of or related to military service.  

In August 2009 the Veteran was afforded a VA audiological examination.  Audiogram revealed that pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
20
LEFT
15
20
20
20
20

Speech recognition was 88 percent bilaterally.  Thus, hearing loss per 38 C.F.R. § 3.385 was not shown.  The examiner noted that noise exposure inservice had been conceded.  The examiner noted that the STRs reflected that, on discharge from service, the Veteran had hearing within normal limits in each ear.  The examiner rendered the opinion that while the Veteran had some significant noise exposure while in service, the acoustic trauma did not damage his hearing.  

In the December 2011 remand, the Board noted that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

As the examiner relied upon a lack of hearing loss at the time of the Veteran's separation from service in rendering an opinion, the Board found that the opinion was inadequate.  As such, the Board determined that another examination was necessary.

The Veteran was afforded another VA examination in November 2012.  Audiogram revealed that pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
20
LEFT
15
20
20
20
20

Speech recognition was 96 percent in the right ear and 100 percent in the left ear.  Thus, hearing loss per 38 C.F.R. § 3.385 was not shown.  

In the July 2014 remand, the Board noted that the Veteran's VA audiometric examination in August 2009 showed speech recognition scores of 88 percent bilaterally and the VA audiometric examination in November 2012 showed speech recognition scores of 96 percent in the right ear and 100 percent in the left ear.  That being noted, the November 2012 VA examiner did not address why the two speech discrimination scores varied so significantly or if during the August 2009 period the Veteran had hearing loss for VA purposes or whether this was an accurate representation of the Veteran's hearing during that time.  Therefore, the Board determined that an examination with an opinion was required to address the inconsistencies with the two audiometric examinations.

Thereafter, the Veteran was afforded another VA examination in January 2015.  Audiogram revealed that pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT






Speech recognition was percent in the right ear and percent in the left ear.  Thus, hearing loss per 38 C.F.R. § 3.385 was not shown.  The examiner concluded that there was no hearing loss disability in either ear.  The examiner also stated that it was less likely as not that the August 2009 examination was an accurate representation of the Veteran's hearing and speech recognition scores at the time, as the last few subsequent audiograms after that time revealed clinically normal hearing bilaterally and excellent word recognition ability, including the current examination.

In the March 2016 remand, the Board noted that the August 2009 VA examination findings were previously addressed by the Board and by the January 2015 VA examiner, but an August 2008 VA audiology examination, which demonstrated findings of a hearing loss disability pursuant to 38 C.F.R. § 3.385, had not been discussed by the Board or by any VA examiner.  Therefore, the Board indicated that as there were still inconsistencies between the August 2008 and August 2009 VA examinations, demonstrating a hearing loss disability pursuant to 38 C.F.R. § 3.385 and the November 2012 and January 2015 VA examinations demonstrating the Veteran had normal hearing in both ears, a VA supplemental opinion was required to address these inconsistencies.  

In May 2016, this requested opinion on bilateral hearing loss was provided.  The examiner opined that bilateral hearing loss is not caused by or a result of the Veteran's military service.  With regard to the question of whether the Veteran has a hearing loss disability, the examiner indicated that he did not have a hearing loss disability.  With regard to the question of is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hearing loss was incurred during his active military service, manifested within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include exposure to excessive noise/acoustic trauma, the examiner stated that it is less likely as not (less than a 50 percent probability) that any currently  diagnosed bilateral hearing loss was incurred during  his active military service, manifested within one year of his discharge, or  is otherwise related to any disease, event, or injury during his service, to  include exposure to excessive noise/acoustic trauma.  The examiner was requested to address the various audiological evaluations and the inconsistencies.  The examiner indicated that there is no hearing  loss disability bilaterally pursuant to 38 C.F.R. § 3.385.  He reported that hearing is bilaterally within normal limits using calibrated audiometrics prior to, during and/or shortly following  active military service without evidence of any significant auditory threshold shift during military service, without STR evidence of any  acoustic trauma (additional examinations, "light duty" status, etc.), and without a specific  military service period nexus for impaired hearing.  The August 2008 examination documents a flat bilateral hearing loss which is not  an uncommon finding in non-organic hearing losses bilaterally.  The August 2009 examination documents normal hearing levels bilaterally.  The examiner observed that bilaterally normal hearing levels continue through to the present day, bilaterally.  The examiner cited to medical references which concluded that based on current knowledge of cochlear physiology, there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise  exposure.  Although the definitive studies to address this issue have not been  performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed  effects occur.  Citing to another medical reference, the examiner noted that this reference indicated that considering the presently employed clinical test procedures, as was investigated in the cited study, an audiologist would have to see a change in  audiometric test-retest threshold of approximately 10-15 decibels to be 95 percent confident that the different did not occur as a result of variability due to  measurement error.  Consequently, a large change in hearing sensitivity must  occur before it can be detected.

The United States Court of Appeals for Veterans Claims (Court) in Hensley v. Brown, 5 Vet. App. 155, 157 (1993) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  In this case, the STRs only reveal normal audiological findings.  A decade after service, hearing loss per 38 C.F.R. § 3.385 was shown on an August 2008 examination.  One year later, the same hearing loss was not shown and has not been shown since that time nor was hearing loss per 38 C.F.R. § 3.385 shown.  Because hearing loss as defined by 38 C.F.R. § 3.385 or Hensley was shown during the appeal period and due to the inconsistences in the audiograms, as noted, a medical opinion was obtained.  The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight as the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches the most probative value to this opinion as it is well reasoned, detailed, reviewed the other pertinent evidence of record, cited pertinent medical references, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that his hearing loss resulted from inservice acoustic trauma.  However, as a lay person in the field of medicine, his opinion is outweighed by the May 2016 VA medical opinion of record, which considered all prior evidence of record.  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  The VA examiner provided an opinion which is adequate in May 2016.  This examiner noted the one finding of hearing loss per 38 C.F.R. § 3.385, but also noted that there were no subsequent such findings, including at the present time.  He opined that the Veteran does not have hearing loss disability as defined by VA.  The Court has stated that the 38 C.F.R. § 3.385 "prescribes the level at which a hearing loss becomes a disability for purposes of entitlement to VA compensation.... [N]ot every change in hearing should be service connected."  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Therefore, the Board finds that in considering the most probative evidence of record, hearing loss of either ear was not shown during service or within one year of discharge.  The Veteran does not have current right bilateral hearing loss under 38 C.F.R. § 3.385.  Bilateral  hearing loss is not attributable to service.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


